DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 20-22 and 23-25 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: 
Claims 20-22, and the original claimed and examined invention, are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case originally present claims 1-7 and 11 are drawn to a strain gauge assembly with particular details and characteristics and claims 20-22 are drawn to the combination of a strain gauge assembly and a portion of a heated floor panel; the combination as claimed does not require the particulars of the subcombination as claimed because the combination of the heated floor panel portion and strain gauge assembly of claims 20-22 only requires the strain gauge of claim 1 or claim 11, and does not require the particulars of the strain gauge elements set forth in claims 2-7.  The subcombination has separate utility such as measuring strain in or on any other of numerous structures, e.g. machines, aircraft bodies, vehicles, etc. 
Claims 23-25, and the original claimed and examined invention, are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as 

Note: Claims 1 and 11 link(s) the invention originally presented, and the inventions of claims 20-22 and 22-25.  The restriction and withdraw of the inventions of claims 20-22 and 23-25 is subject to the nonallowance of the linking claim(s), claims 1 and 11.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardwicke et al. (US 2006/0288794) in view of Joshi et al. (US 2020/0029427).

Regarding claim 1, Hardwicke et al. disclose an assembly comprising: a component 156 having a surface 154 (see Fig. 5); an insulating carrier layer 152 manufactured directly on the surface of the component 156, the insulating layer comprising a non-conductive ink (see par. 0059, stating that carrier layer 152 is an insulator such as ceramic-type material or a polymeric material; see par. 0061, stating that the carrier layer 152 may be direct-written or 
Hardwicke et al. do not explicitly state that the insulating carrier layer 152 is a dielectric layer when describing that specific embodiment; however, Hardwicke et al. do disclose generally that when making sensing devices of the invention that the conducting sensor material tracks may be printed on a previously printed-on dielectric layer, such as MgO, where the MgO serves as a carrier layer for the sensor components (see pars. 0093-0094, describing printing MgO on a nickely alloy component surface and then printing sensing conductive material on the MgO; see also par. 0109, describing how a silica dielectric layer is printed on a component surface before strain gauge conductive paths are printed on the dielectric layer). 
Hardwicke et al. do not explicitly teach that the additively manufactured insulation/dielectric layer is between 0.0005 inches and 0.010 inches thick. Hardwicke et al. do at least suggest that the layers may be printed in or near this thickness range by teaching the pen printing tip is maintained at a distance of less than 10 mils (0.010 inches) from a component surface (see par. 0105). Additionally, Joshi et al. teach making a sensor assembly that may be include an additively manufactured strain gauge (see par. 0020), wherein sensor conductive elements 202 are additively manufactured on an additively manufactured dielectric layer 204 that is between 0.0005 inches and 0.010 inches thick (see par. 0021, second dielectric layer 204 may be 100 microns). It would have been obvious to one of ordinary skill in the art to use the teachings of Joshi et al., of making the dielectric layer about 100 microns, because it provides for a sensor that is flexible, low cost and lightweight (see Joshi par. 022).
Hardwicke et al. also do not explicitly state that the connectors 162,164 shown in the embodiment of Figure 5 are “flex leads.” However, Hardwicke et al. do state in other embodiments, that lead connectors serving the same function as lead connectors 162,164, can be conventional wires, which are considered to be “flex leads” (see par. 0047 and leads 80,82) It would have been obvious to one of ordinary skill in the art to use the conventional flex lead wires taught explicitly in the one embodiment described in paragraph 0047 of Hardwicke et al., for any of the lead connectors, including for connectors 162, 164, because they can provide a flexibility in connecting to the external measuring and recording devices.


Regarding claim 2, Hardwicke et al. disclose that the strain gauge can be placed on many and various types of components and specifically teach an example where the gauge is additively manufactured on a rotor blade (see pars. 0106-0109, describing how strain gauge with terminals and sensing portion is printed on surface of a dovetail portion 244 of a turbine blade).


Claims 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardwicke et al. (US 2006/0288794) in view of Joshi et al. (US 2020/0029427), and further in view of Jang et al. (US 2010/0000441).

Regarding claim 3, Hardwicke et al. do disclose using any of various conductive particle dispersed inks (see par. 0068), but they do not explicitly disclose any of carbon loaded, nano-carbon loaded and nano-silver loaded inks. Jang et al. disclose the details of a conductive particle dispersed ink for printing conductive components, such as detailed circuitry elements, and further disclose the ink being a carbon loaded or nano-carbon loaded ink (see pars. 0025-0027, describing nano-carbon particles incorporated into a liquid medium for an inkjet printable conductive ink for use in electrical components). It would have been obvious to one of ordinary skill in the art to use the nano-carbon loaded ink as taught by Jang et al., as the conductive ink in the assembly of the combination of Hardwicke et al. and Joshi et al., because it uses carbon particles that are much less expensive than other conductive ink particles while also maintaining 

Regarding claims 6 and 7, Hardwicke et al. do not discuss the resistance or resistivity of the additively manufactured portion. However, it is generally known that the resistance or resistivity of a conductive printed line can be varied and controlled in a known way by adjusting particular ink composition properties and the line thickness and/or dimensions. For example, Jang et al. teach how the sheet resistivity of printed conductive lines made from conductive ink can be varied to a desired value by changing the thickness (number of printing passes) and ink composition (see pars. 0058-0061 and Table 1). It would have been obvious to one of ordinary skill in the art to use these known techniques to modify or control the sheet resistivity of the additively manufactured conductive lines of Hardwicke et al. to any desired value including any value between 1 and 15 ohms per square per MIL. This modification would have been obvious to because it can be done in a known way (adjusting resistance by adjusting ink composition and line thickness) and would yield only predictable results (would result in a strain gauge with lines of desired resistance that functions generally in the same way as other strain gauges of these general designs, i.e. indicating strain by changes in resistance in the lines).


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardwicke et al. (US 2006/0288794) in view of Joshi et al. (US 2020/0029427), and further in view of Lewis et al. (US 2016/0290880).

Regarding claims 4 and 5, Hardwicke et al. do disclose the additively manufactured portion comprising a plurality of lines (see lines 150 on Fig. 5), but do not teach each of the lines having a thickness that falls in the range of between 50 and 100 microns. However, Hardwicke et al. do disclose that the lines can printed with certain controlled force, controlled rate, and number of passes to achieve a desired thickness (par. 0086). Lewis et al. disclose a strain gauge made using additively manufactured conductive lines 130 made with conductive printed ink (see Fig. 1), and further teach that the lines may be printed on to be a thickness of any of various values including thicknesses in the range of 50 to 100 microns (see par. 0039). It would have been obvious to one of ordinary skill in the art to adjust the thickness of the conductive printed lines of the strain gauge of Hardwicke et al. to be any thickness which is known to be able to be printed on, including any thickness in the range between 50 and 100 microns, as taught by Lewis et al. This would have been obvious because it allows for a thickness to be chosen and tailored to suit any of various applications, required robustness, flexibility, and sizes of components to which the gauge is applied. Furthermore, this various thicknesses for the strain gauge conductive lines are known from Lewis et al. and can be applied or substituted for the thicknesses of in Hardwicke et al. in a known manner (printed on to the desired thickness using the same known printing techniques, print nozzle, size/shape, number of printing passes) to yield only predictable results (producing a strain gauge with thicker lines that results in a strain gauge that still functions in the same known general manner).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardwicke et al. (US 2006/0288794) in view of Joshi et al. (US 2020/0029427), and in view of Chitty et al. (US 2016/0196699).

Regarding claim 11, Hardwicke et al. disclose a system for monitoring fatigue of a component comprising: an additively manufactured insulating carrier layer 152 printed directly on a first surface of a component 156, the insulating carrier layer 152 comprising a non-conductive ink (see par. 0059, stating that carrier layer 152 is an insulator such as ceramic-type material or a polymeric material; see par. 0061, stating that the carrier layer 152 may be direct-written or printed onto the component; see pars. 0067 and 0068, describing the direct-write process as a printing process that uses an ink of suspended slurry materials, including the non-conductive materials such as ceramic or polymeric materials); an additively manufactured strain gauge (elements 150,158,160, see Fig. 5) printed directly on the additively manufactured insulating carrier layer 152 (par. 0061, conductive elements 150,158,160 of gauge are printed or additively manufactured on the layer 152; see pars. 0067 and 0068, describing direct-write process as a printing technique that uses an “ink”); a controller for reading and analyzing data produced by the additively manufactured strain gauge (par. 0060, connectors 162,164 attached to a computer, e.g.); an electrical connection between the additively manufactured strain gauge and the controller (Id. connectors 162,164 connect to computer).
Hardwicke et al. do not explicitly state that the insulating carrier layer 152 is a dielectric layer when describing that specific embodiment; however, Hardwicke et al. do disclose generally that when making sensing devices of the invention that the conducting sensor material tracks may be printed on a previously printed-on dielectric layer, such as MgO, where the MgO serves as a carrier layer for the sensor components (see pars. 0093-0094, describing 
Hardwicke et al. do not explicitly teach that the additively manufactured insulation/dielectric layer is between 0.0005 inches and 0.010 inches thick. Hardwicke et al. do at least suggest that the layers may be printed in or near this thickness range by teaching the pen printing tip is maintained at a distance of less than 10 mils (0.010 inches) from a component surface (see par. 0105). Additionally, Joshi et al. teach making a sensor assembly that may be include an additively manufactured strain gauge (see par. 0020), wherein sensor conductive elements 202 are additively manufactured on an additively manufactured dielectric layer 204 that is between 0.0005 inches and 0.010 inches thick (see par. 0021, second dielectric layer 204 may be 100 microns). It would have been obvious to one of ordinary skill in the art to use the teachings of Joshi et al., of making the dielectric layer about 100 microns, because it provides for a sensor that is flexible, low cost and lightweight (see Joshi par. 022).
Hardwicke et al. do not explicitly disclose a predictive program on the controller for predicting when the component will fail based on data from the additively manufactured strain gauge. However, it is generally known in the art to use strain measurements to analyze fatigue and failure of a component. Chitty et al. teach using strain gauges 30 on surfaces of a component, electrically connected to a controller 42, wherein the controller includes a predictive .

Response to Arguments
Applicant's arguments filed 21 October 2021 have been fully considered but they are not persuasive.
Applicant has argued that Hardwicke et al. does not teach forming a strain gauge onto a dielectric layer additively manufactured on the surface of a component, because Hardwicke et al. discusses in par. 0059 that the grid pattern of the strain gauge has been conventionally bonded to the insulating or dielectric layer with adhesive and that the insulating/dielectric layer has also been conventionally bonded to the surface of the component. Applicant’s characterization of Hardwicke’s Figure 5 is incomplete and misleading, however, because, as clearly explained in this and the previous office actions, Hardwicke et al. further explains the components and elements of Figure 5 in paragraphs 0060 and 0061 by explicitly referring to them by their figure numbers and states that carrier 152 (i.e. the carrier depicted in Fig. 5) and the sensor grid pattern 150 (i.e. the grid pattern depicted in Fig. 5) may be formed by a direct-write process without adhesive if desired (see par. 0061, adhesive are optional and not used in every case), i.e. the elements 150 and 152 of Figure 5 may be printed or additively manufactured directly onto the component without adhesive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PAUL M. WEST/           Primary Examiner, Art Unit 2861